Citation Nr: 0325903	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  93-18 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of shell 
fragment wounds to the left lower extremity.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The appellant served on active duty from October 1967 to 
August 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the St. Petersburg, Florida Department of 
Veterans Affairs (VA) Regional Office (RO).  

In March 1997 the Board denied service connection for PTSD 
and residuals of shell fragment wounds to the left lower 
extremity.  

The claimant appealed the denial to the United States Court 
of Appeals for Veterans Claims (CAVC).  In August 1998 the 
CAVC granted a Joint Motion for Remand and to Stay Further 
Proceedings.  

Thereafter, the Board remanded the case to the RO for further 
development in November 1998 and June 1999.  

In September 2002 the Board undertook additional development 
on the issues on appeal pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2)).  


FINDING OF FACT

By letter dated February 4, 2003, prior to the promulgation 
of a decision in the appeal, the appellant requested a 
withdrawal of his appeal on the issue of entitlement to 
service connection for residuals of shell fragment wounds to 
the left lower extremity.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the 
issue entitlement to service connection for residuals of 
shell fragment wounds to the left lower extremity by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  

Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  

By letter dated February 4, 2003, prior to the promulgation 
of a decision in the appeal, the appellant stated that he did 
not want or expect any compensation regarding the issue of 
entitlement to service connection for residuals of shell 
fragment wounds to the left lower extremity.  Instead, he 
stated that he wanted his appeal to continue on the issue of 
service connection for PTSD.  

The appellant has withdrawn his appeal on this issue and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration on the issue of service 
connection for residuals of shell fragment wounds to the left 
lower extremity.  

Accordingly, the Board does not have jurisdiction to review 
this issue and it is dismissed without prejudice.


ORDER

The issue of entitlement to service connection for residuals 
of shell fragment wounds to the left lower extremity is 
dismissed.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

In November 1998 the Board remanded the case to the RO for 
further development pursuant to the August 1998 Joint Motion 
for Remand and to Stay Further Proceedings.  This included 
performing additional stressor development on the issue of 
service connection for post traumatic stress disorder.  It 
also included obtaining several tests of psychological 
condition that had been given in connection with the 
appellant's application for Social Security Administration 
(SSA) benefits.  

In June 1999 the Board remanded the case to the RO, in part, 
to complete the development requested in the November 1998 
remand decision.  

In September 2002 the representative requested the Board to 
remand the case because the RO again failed to complete the 
requested development.  

Instead, in September 2002, the Board undertook additional 
development on the issues pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2)).  The record shows that the 
development requested in the November 1998 remand decision is 
still not completed.  

By letter dated in April 2003 the representative argues that 
case must be remanded because the development requested in 
the November 1998 remand decision is still not completed. 

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the Veteran 
Claims Assistance Act of 2000 (VCAA) and its regulations.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

Thus, in view of the foregoing, the case is again REMANDED 
for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The VBA AMC should complete the 
development requested in the November 
1998 remand decision with respect to the 
issue of service connection for PTSD.  

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the appellant that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).



4.  The VBA AMC should review the claims 
file to ensure that all of the foregoing 
requested development has been completed 
and is in complete compliance with the 
directives of this remand and if it is 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the VBA AMC should review 
the claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of entitlement to 
service connection for PTSD.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the VBA AMC.  



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



